LEVINE, J.
The sections applicable thereto are sections 5331 and 5332 General Code. Section 5331 .GC., defines the terms used in the act. Section 5332 prescribes the eases under which a tax is levied upon succession to property.
*688It is of course, quite clear that the aim of the law was to subject property to inheritance tax only when the accrual of the right to the immediate, ownership, or possession and enjoyment of the property, was had by reason of the death of one of the parties. That if that right were a vested right, existing prior to the death of one of the parties, then the same could not be subjected to the provision of the inheritance tax laws.
In previous litigation had between Mrs. Hutchison, the surviving widow, and the Union Trust Co., this court held that under the terms of the accounts in the banks, the legal as well as the equitable title was and is vested in the widow, Letitia Hutchison. (See Unreported Cases Court of Appeals No. 8310.)
In the case of Cleveland Trust Co. v. Scobie, 114 OS. 241, the Supreme Court of Ohio definitely passed upon the rights of the survivor to the joint account under identical eir-circumstanees presented in the case at bar.
The weight of judicial opinion seems to be that the test as to whether a party is possessed of a vested right in property, is the present control and enjoyment of the property involved.
It is now definitely settled in Ohio that joint bank deposits, wherein the right is given to either one of the depositors to withdraw, part or all of the money during the lifetime of both parties, and that the remainder is to go to the survivor, that such an arrangement is not in the nature of property gained by succession, or a right which accrued by reason of the death of one of the parties, that the same constitutes a vested right existing during the lives of these joint depositors, for the reason that there is a present vested right in either of the parties to the possession and enjoyment of the fund.
This, in our opinion, cannot be regarded as property wherein the right to' the immediate ownership, or possession and enjoyment of the same, accrued to the survivor by the death of the other joint owner, which under the terms of the law, is subject to the inheritance tax.
Holding as we do, we are of the opinion that the judgment of the Common Pleas. Court is correct and the same is hereby affirmed.
(Vickery, J., and Sullivan, PJ., concur.)